                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:07-CR-00040-KDB-DSC
 UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                                                     SUPPLEMENTAL ORDER

 MICHAEL ANTHONY CHERRY,

                 Defendant.


   THIS MATTER is before the Court on Defendant’s motion for compassionate release under

18 U.S.C. § 3582(c)(1)(A). (Doc. No. 64).

   On April 22, 2020, Defendant filed a pro se motion seeking compassionate release based on

the COVID-19 pandemic pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 64). The Government

opposed the motion, arguing that Defendant had not met the exhaustion requirement under the

statute. (Doc. No. 65, at 7). On May 4, 2020, the Court issued an order denying Defendant’s motion

for compassionate release because he had not first sought relief from the warden of his facility.

(Doc. No. 66, at 1). On May 8, 2020, Defendant filed a reply to the Government’s opposition, and,

for the first time, attached an email showing he had requested compassionate release from the

warden of his facility on April 16, 2020.

   As stated in the Court’s earlier order, a court may entertain a motion for compassionate release

filed by a defendant: (1) after full exhaustion of all administrative rights to appeal a failure of the

BOP to bring a motion on the inmate’s behalf; or (2) after the lapse of 30 days from the receipt of

such a request by the warden of the facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).

Although Defendant has requested relief from the warden of his facility, 30 days have not yet




          Case 5:07-cr-00040-KDB-DSC Document 68 Filed 05/12/20 Page 1 of 2
lapsed from the warden’s receipt of Defendant’s request. Thus, the Court is still without authority

to consider the merits of Defendant’s claim. See United States v. Raia, 954 F.3d 594, 595 (3d Cir.

2020) (denying a defendant’s motion for compassionate release based on COVID-19 where the

defendant had not exhausted his remedies under 18 U.S.C. § 3582(c)(1)(A)).

   IT IS THEREFORE ORDERED that Defendant’s motion for compassionate release, (Doc.

No. 64), is DENIED without prejudice to seek relief after full exhaustion of all administrative

rights to appeal a failure of the BOP to bring a motion on his behalf or after the lapse of 30 days

from the receipt of such a request by the warden of the facility, whichever is earlier. See 18 U.S.C.

§ 3582(c)(1)(A).

   The Clerk is directed to certify copies of this Supplemental Order to Defendant, the Federal

Defender, the United States Attorney, the United States Marshals Service, and the United States

Probation Office.

   SO ORDERED.


                                    Signed: May 12, 2020




       Case 5:07-cr-00040-KDB-DSC Document 68 Filed 05/12/20 Page 2 of 2
